             Case 1:19-cv-00225-LY Document 1 Filed 03/08/19 Page 1 of 58



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                    AUSTIN DIVISION

                                                    §
  BANDSPEED, LLC,                                   §
                                                    §
                   Plaintiff,                       §
                                                            CASE NO. 1:19-cv-225
                                                    §
            v.                                      §
                                                    §
  CURTIS INTERNATIONAL LTD.
                                                    §
                                                    §
                   Defendant.
                                            COMPLAINT

       Plaintiff Bandspeed, LLC (“Bandspeed”), by and through its attorneys, files its Complaint

against defendant Curtis International Ltd. (“Defendant”), and hereby alleges as follows:

                                  I.       NATURE OF ACTION

       1.        This is a patent infringement action to end Defendant’s unauthorized and

infringing manufacture, use, sale, offering for sale, and/or importation of methods and products

incorporating Bandspeed’s patented inventions.

       2.        Bandspeed is the owner of all right, title, and interest in and to United States Patent

No. 7,027,418 (“the ’418 Patent”), issued on April 11, 2006 for “Approach for Selecting

Communications Channels Based on Performance.”

       3.        Bandspeed is the owner of all right, title, and interest in and to United States Patent

No. 7,477,624 (“the ’624 Patent”), issued on January 13, 2009 for “Approach for Managing the

Use of Communications Channels Based on Performance.”

       4.        Bandspeed is the owner of all right, title, and interest in and to United States Patent

No. 7,570,614 (“the ’614 patent”), issued on August 4, 2009 for “Approach for Managing

Communications Channels Based on Performance.”




                                                   1
             Case 1:19-cv-00225-LY Document 1 Filed 03/08/19 Page 2 of 58



       5.       Bandspeed is the owner of all right, title, and interest in and to United States Patent

No. 7,903,608 (“the ’608 Patent”), issued on March 8, 2011 for “Approach for Managing the Use

of Communications Channels Based on Performance.”

       6.       Bandspeed is the owner of all right, title, and interest in and to United States Patent

No. 8,542,643 (“the ’643 Patent), issued on September 24, 2013 for “Approach for Managing the

Use of Communications Channels Based on Performance.”

       7.       Bandspeed is the owner of all right, title, and interest in and to United States Patent

No. 8,873,500 (“the ’500 Patent), issued on October 28, 2014 for “Approach for Managing the

Use of Communications Channels Based on Performance.”

       8.       Bandspeed is the owner of all right, title, and interest in and to United States Patent

No. 9,379,769 (“the ’769 Patent), issued on June 28, 2016 for “Approach for Managing the Use of

Communications Channels Based on Performance.”

       9.       Bandspeed is the owner of all right, title, and interest in and to United States Patent

No. 9,883,520 (“the ’520 Patent), issued on January 30, 2018 for “Approach for Managing the Use

of Communications Channels Based on Performance.”

       10.      The ’418 Patent, ’624 Patent, ’614 Patent, ’608 Patent, ’643 Patent, ’500 Patent,

’769 Patent, and ’520 Patent are, collectively, the “Patents.”

       11.      Bandspeed has all substantial right and interest to the Patents, including all rights

to recover for all past and future infringement thereof.

       12.      Upon information and belief, Defendant has been and currently is infringing,

contributing to the infringement of, and/or inducing the infringement of Bandspeed’s Patents, by,

among other things, making, using, selling, importing, and/or offering for sale, within the territorial




                                                  2
             Case 1:19-cv-00225-LY Document 1 Filed 03/08/19 Page 3 of 58



boundaries of the United States, products that are covered by one or more claims of Bandspeed’s

Patents.

       13.      Defendant manufactures, provides, sells, offers for sale, imports, and/or distributes

infringing products and services; and/or induces others to make and use its products and services

in an infringing manner; and/or contributes to the making and use of infringing products and

services by others, including its customers, who directly infringe the Patents.

                                      II.    THE PARTIES

       14.      Plaintiff Bandspeed is a Texas limited liability company with its principal place of

business located in Austin, Texas.

       15.      Upon information and belief, Defendant is a Canadian limited company with its

principal place of businesses located at 315 Atwell Dr., Toronto, Ontario, Canada, M9W SC1,

where it can be served with process. Upon information and belief, Defendant is authorized to do

business in Texas.

       16.      Defendant manufactures and distributes consumer electronics and appliances.

Defendant markets its product line under a number of brands including RCA, Proscan, Sylvania,

Igloo and Curtis. In addition, Defendant manufactures products under private label for a number

of major retailers.

       17.      On June 27, 2018, Bandspeed sent a letter to Defendant notifying Defendant of its

Patents and the nature of Defendant’s infringing activities. Since at least receipt of the Notice

Letter, Defendant has had knowledge of the Patents and the infringing nature of its activities.

Additionally, Defendant has knowledge of the Patents and the infringing nature of its activities at

least as early as the date when Bandspeed effected service of the Complaint.


                             III.    JURISDICTION AND VENUE



                                                  3
             Case 1:19-cv-00225-LY Document 1 Filed 03/08/19 Page 4 of 58



       18.      This is an action for patent infringement arising under the Patent Laws of the United

States, in particular 35 U.S.C. §271, 281, 283, 284, and 285. This Court has jurisdiction over the

subject matter of this action under 28 U.S.C. §1331 and 1338(a).

       19.      This Court has personal jurisdiction over Defendant and venue is proper in this

Court pursuant to 28 U.S.C. §1391(c).

                                IV.     PLAINTIFF’S PATENTS

       20.      The claims of the Patents describe inventive features and combinations relating to

adaptive frequency hopping and the ability to avoid interference over communications channels

that improved upon prior art systems and methods. In other words, the claims of the Patents

generally describe novel techniques “for selecting sets of communications channels based on

channel performance.” ’418 Patent at 4:49-50.

       21.      The Patents improve upon frequency hopping communications systems that existed

at the time of the invention. One problem with frequency hopping communications systems is that

coexistence problems arise between the frequency hopping communications system and non-

frequency hopping communications systems that operate in the same frequency band. While the

frequency hopping communications system hops over the entire frequency band, the non-

frequency hopping communications systems occupy separate parts of the frequency band. When

the frequency hopping communications system hops over part of the frequency band occupied by

a non-frequency hopping communications system, there may be interference between the systems.

Although the use of a frequency hopping protocol helps to lessen the interference problem because

not all of the frequency hopping channels will interfere with other communications systems, there

nevertheless remains interference on those channels that coincide with the non-frequency hopping

communications systems. An example of the interference situation is the coexistence problem

between the frequency hopping IEEE 802.15.1 WPAN and the non-frequency hopping IEEE


                                                  4
             Case 1:19-cv-00225-LY Document 1 Filed 03/08/19 Page 5 of 58



802.11b Wireless Local Area Network (WLAN) because both share the 2.4 GHz ISM band. ’418

Patent at 2:51-3:2. Interference results in data transmission errors, such as an increase in the bit

error rate (BER) or the loss of data packets, resulting in reduced transmission quality and

performance and the need to retransmit the data. ’418 Patent at 3:17-20.

       22.      One approach for managing the coexistence problem is to increase the power used

in the transmissions so that the other interfering system have less of an impact on the system

transmitting at the increased power. However, this increased power approach drains batteries used

by the participants, and thus the required power increase may be impractical. Also, the increased

power approach only benefits the system using the increased power and results in a bigger

interference impact on other systems. ’418 Patent at 3:12-29.

       23.      Another approach for managing the coexistence problem is to skip a "bad" channel

that suffers from interference, such as by moving onto the next channel in the sequence or by

jumping to another randomly selected channel. However, this skipping approach does not

necessarily avoid other bad channels because the next channel used may also have an interference

problem. Also, known "bad" and "good" channels may change over time due to the transient nature

of some types of interference. ’418 Patent at 3:30-38.

       24.      The claims of the Patents solve the coexistence problem by using a method or

system not conventional at the time of the invention: adaptive frequency hopping. As described in

the Patents, a set of channels is used for communication between devices according to a frequency

hopping (“FH”) protocol. Another set of communications channels is selected in a similar manner

when a specified criterion is satisfied after expiration of a specified length of time, when the

performance of at least one of the channels in the set of channels satisfies another performance

criterion, or when a specified number of the set of channels satisfies yet another performance




                                                 5
             Case 1:19-cv-00225-LY Document 1 Filed 03/08/19 Page 6 of 58



criterion. See, e.g., ’608 Patent at 4:64-5:6. “For example, the selection criteria may be to select

the good channels but not the bad channels.” Id. at 6:62-64. The claimed system first selects an

initial set of channels, and then periodically selects sets of channels based on later performance of

the communications channels. Id. at 6:28-30; 4:22-24. The claimed system classifies a

communication channel based on channel performances and one or more classification criteria. Id.

at 15:8-10. “For example, a channel may be classified as ‘good’ or ‘bad’ based on the results of

the channel performance testing by applying one or more performance measurements.” Id. at

15:10-14.

       25.      The Patents teach a method or device using a frequency hopping protocol that

“transmits data on one channel, hops to the next channel in the hopping sequence to transmit more

data, and continues by transmitting data on subsequent channels in the hopping sequence.” See,

e.g., ’500 Patent at 2:34-38. “When the FH communications system hops over part of the frequency

band occupied by an NFH [non-frequency hopping] communications system, there may be

interference between the systems.” Id. at 3:33-36. “Interference results in data transmission errors,

such as an increase in the bit error rate (BER) or the loss of data packets, resulting in reduced

transmission quality and performance and the need to retransmit the data.” Id. at 3:58-61. The

invention avoids these problems by testing the plurality of communications channels and using a

subset of channels that have been identified as good after testing for communications between

participants using an adapted hopping sequence. Id. at 12:34-41 and 18:8-12. “Each channel of a

communications system may be tested repeatedly by using master test packet 360 and slave test

packet 380 described herein.” Id. at 12:34-36. For example, in a Bluetooth or IEEE 802.15.1 FH

communications system, the frequency hopping rate is 1,600 hops per second, and there are 79

channels. Therefore, in one second, each of the 79 channels may be tested both from the master to




                                                 6
              Case 1:19-cv-00225-LY Document 1 Filed 03/08/19 Page 7 of 58



the slave and from the slave to the master 20 times.” Id. at 12:36-41. “[A] master may select the

channels classified as ‘good,’ generate a special packet that identifies the selected set of good

communications channels in the payload, and send the special packet to one or more other

participants in the communications network.” Id. at 18:8-12.

        26.      The Patents specifically include a particular embodiment labeled the “referendum”

approach that considers the channel performance as determined by a master and a certain number

of slaves (collectively “participants”). See, e.g., ’624 Patent at 16:47-49. Using the “referendum”

approach, a participant has a vote on whether to use a given channel or not to use the channel. Id.

at 16:65-66. “A certain number of votes (e.g., the ‘passing mark’) is required for the channel to be

judged ‘good’ and therefore available for use by the frequency hopping communications system.”

Id. at 17:5-7.

        27.      The invention described in the Patents generally includes a device loading a set of

default channels into a default channel register and a set of good channels into a good channel

register. When a selection kernel addresses a bad channel stored in the default channel register, the

bad channel is replaced by a good channel from the good channel register. See, e.g., ’643 Patent at

20:1-21:14.

                                  V.      DEFENDANT’S ACTS

        A.       Infringing Bluetooth Classic (BR/EDR) Products

        28.      Defendant manufactures, provides, sells, offers for sale, and/or distributes products

that that use, practice and/or comply with the Bluetooth Core Specification Version 2.0+EDR or

higher and other products that operate in a reasonably similar manner (“Infringing Bluetooth

Classic Products”).

        29.      The Bluetooth Suction Cup Shower Speaker (Model No.: SP230) shall be referred

to as the “Exemplary Infringing Bluetooth Classic Product.”


                                                   7
             Case 1:19-cv-00225-LY Document 1 Filed 03/08/19 Page 8 of 58



       30.       Through its actions, Defendant has infringed the Patents and actively induced

others to infringe and contributed to the infringement by others of the Patents, throughout the

United States.

       31.       Adaptive frequency hopping is material to practicing the invention described by the

Patents.

       32.       Defendant intentionally manufactures and sells Infringing Bluetooth Classic

Products that are designed to provide adaptive frequency hopping in a manner that infringes the

Patents.

       33.       On information and belief, Defendant takes steps to test the Infringing Bluetooth

Classic Products to ensure compliance with the Bluetooth Core Specification and to qualify an

Infringing Bluetooth Classic Product for Bluetooth certification.

       34.       The Infringing Bluetooth Classic Products are certified as compliant with the

Bluetooth Core Specification Version 2.0+EDR or higher. In connection with compliance, for

qualifying Bluetooth products, Defendant submitted a Core Implementation Compliance

Statement (or Core ICS). The Core ICS requires Defendant to disclose certain product capabilities,

including adaptive frequency hopping (AFH), which is found in Table 26 of the Link Manager

Protocol section.

       35.       On information and belief, Defendant has submitted Core ICSs that indicate “Yes”

for support of certain features of adaptive frequency hopping that infringe the Patents.

       36.       On information and belief, Defendant has certified that the Infringing Bluetooth

Classic Products are compliant with “Adaptive Frequency Hopping Kernel” as defined by Item 2

of the Physical Channel table within the Baseband section of the Implementation Conformance

Statement (ICS). For example, on information and belief, the Exemplary Infringing Bluetooth




                                                  8
             Case 1:19-cv-00225-LY Document 1 Filed 03/08/19 Page 9 of 58



Classic Product implements an “Adaptive Frequency Hopping Kernel” as defined by Item 2 of the

Physical Channel table within the Baseband section of the ICS for the Exemplary Infringing

Bluetooth Classic Product.

       37.      On information and belief, the Infringing Bluetooth Classic Products implement

“Adaptive Frequency Hopping” as defined by Item 16 of the Supported Features table (i.e., Table

2) within the Link Manager section of the ICS. On information and belief, Defendant has certified

that the Infringing Bluetooth Classic Products are compliant with “Adaptive Frequency Hopping”

as defined by Item 16 of the Supported Features table (i.e., Table 2) within the Link Manager

section of the ICS.

       38.      On information and belief, the Exemplary Infringing Bluetooth Classic Product

implements “Adaptive Frequency Hopping” as defined by Item 16 of the Supported Features table

(i.e., Table 2) within the Link Manager section of the ICS for the Exemplary Infringing Bluetooth

Classic Product. On information and belief, Defendant has certified that the Exemplary Infringing

Bluetooth Classic Product is compliant with “Adaptive Frequency Hopping” as defined by Item

16 of the Supported Features table (i.e., Table 2) within the Link Manager section of the ICS for

the Exemplary Infringing Bluetooth Classic Product.

       39.      On information and belief, the Infringing Bluetooth Classic Products implement

“AFH Switch as master” as defined by Item 1 of the Adaptive Frequency Hopping table (i.e., Table

26) within the Link Manager section of the ICS. On information and belief, Defendant has certified

that the Infringing Bluetooth Classic Products are compliant with “AFH Switch as master” as

defined by Item 1 of the Adaptive Frequency Hopping table (i.e., Table 26) within the Link

Manager section of the ICS.




                                                9
           Case 1:19-cv-00225-LY Document 1 Filed 03/08/19 Page 10 of 58



       40.     On information and belief, the Exemplary Infringing Bluetooth Classic Product

implements “AFH Switch as master” as defined by Item 1 of the Adaptive Frequency Hopping

table (i.e., Table 26) within the Link Manager section of the ICS for the Exemplary Infringing

Bluetooth Classic Product. On information and belief, Defendant has certified that the Exemplary

Infringing Bluetooth Classic Product is compliant with “AFH Switch as master” as defined by

Item 1 of the Adaptive Frequency Hopping table (i.e., Table 26) within the Link Manager section

of the ICS for the Exemplary Infringing Bluetooth Classic Product.

       41.     On information and belief, the Infringing Bluetooth Classic Products include

“Support of Channel Classification” as defined by Item 6 of the Adaptive Frequency Hopping table

(i.e., Table 26) within the Link Manager section of the ICS. On information and belief, Defendant

has certified that the Infringing Bluetooth Classic Products are compliant with “Support of Channel

Classification” as defined by Item 6 of the Adaptive Frequency Hopping table (i.e., Table 26)

within the Link Manager section of the ICS.

       42.     On information and belief, the Exemplary Infringing Bluetooth Classic Product

includes “Support of Channel Classification” as defined by Item 6 of the Adaptive Frequency

Hopping table (i.e., Table 26) within the Link Manager section of the ICS for the Exemplary

Infringing Bluetooth Classic Product. On information and belief, Defendant has certified that the

Exemplary Infringing Bluetooth Classic Product is compliant with “Support of Channel

Classification” as defined by Item 6 of the Adaptive Frequency Hopping table (i.e., Table 26)

within the Link Manager section of the ICS for the Exemplary Infringing Bluetooth Classic

Product.

       43.     On information and belief, the Infringing Bluetooth Classic Products implement

“Power Control” as defined by Item 10 of the Supported Features table (i.e., Table 2) within the




                                                10
          Case 1:19-cv-00225-LY Document 1 Filed 03/08/19 Page 11 of 58



Link Manager section of the ICS. On information and belief, Defendant has certified that the

Infringing Bluetooth Classic Products are compliant with “Power Control” as defined by Item 10

of the Supported Features table (i.e., Table 2) within the Link Manager section of the ICS.

       44.     On information and belief, the Exemplary Infringing Bluetooth Classic Product

implements “Power Control” as defined by Item 10 of the Supported Features table (i.e., Table 2)

within the Link Manager section of the ICS for the Exemplary Infringing Bluetooth Classic

Product. On information and belief, Defendant has certified that the Exemplary Infringing

Bluetooth Classic Product is compliant with “Power Control” as defined by Item 10 of the

Supported Features table (i.e., Table 2) within the Link Manager section of the ICS for the

Exemplary Infringing Bluetooth Classic Product.

       45.     On information and belief, the Infringing Bluetooth Classic Products implement

“Enhanced Power Control” as defined by Item 20 of the Supported Features table (i.e., Table 2)

within the Link Manager section of the ICS. On information and belief, Defendant has certified

that the Infringing Bluetooth Classic Products are compliant with “Enhanced Power Control” as

defined by Item 20 of the Supported Features table (i.e., Table 2) within the Link Manager section

of the ICS.

       46.     On information and belief, the Exemplary Infringing Bluetooth Classic Product

implements “Enhanced Power Control” as defined by Item 20 of the Supported Features table (i.e.,

Table 2) within the Link Manager section of the ICS for the Exemplary Infringing Bluetooth

Classic Product.

       47.     On information and belief, Defendant has certified that the Exemplary Infringing

Bluetooth Classic Product is compliant with “Enhanced Power Control” as defined by Item 20 of




                                               11
          Case 1:19-cv-00225-LY Document 1 Filed 03/08/19 Page 12 of 58



the Supported Features table (i.e., Table 2) within the Link Manager section of the ICS for the

Exemplary Infringing Bluetooth Classic Product.

       48.     The Infringing Bluetooth Classic Products are capable of performing adaptive

frequency hopping.

       49.     The Exemplary Infringing Bluetooth Classic Product is capable of performing

adaptive frequency hopping.

       50.     The Infringing Bluetooth Classic Products are capable of operating in the 2.4 GHz

ISM frequency band.

       51.     The Exemplary Infringing Bluetooth Classic Product is capable of operating in the

2.4 GHz ISM frequency band.

       52.     The Infringing Bluetooth Classic Products are capable of participating in Bluetooth

piconets with one or more other devices.

       53.     The Exemplary Infringing Bluetooth Classic Product is capable of participating in

Bluetooth piconets with one or more other devices.

       54.     The Infringing Bluetooth Classic Products are capable of transmitting data packets

to other devices.

       55.     The Exemplary Infringing Bluetooth Classic Product is capable of transmitting data

packets to other devices.

       56.     The Infringing Bluetooth Classic Products are capable of receiving data packets

from other devices.

       57.     The Exemplary Infringing Bluetooth Classic Product is capable of receiving data

packets from other devices.




                                               12
          Case 1:19-cv-00225-LY Document 1 Filed 03/08/19 Page 13 of 58



       58.     The Infringing Bluetooth Classic Products are capable of transmitting and/or

receiving data packets on multiple frequencies.

       59.     The Exemplary Infringing Bluetooth Classic Product is capable of transmitting

and/or receiving data packets on multiple frequencies.

       60.     The Infringing Bluetooth Classic Products are capable of transmitting and/or

receiving data packets using a sequence of fewer than the total number of frequencies in the

available band for a particular period of time.

       61.     The Exemplary Infringing Bluetooth Classic Product is capable of transmitting

and/or receiving data packets using a sequence of fewer than the total number of frequencies in

the available band for a particular period of time.

       62.     The Infringing Bluetooth Classic Products are capable of transmitting and/or

receiving data in defined time slots.

       63.     The Exemplary Infringing Bluetooth Classic Product is capable of transmitting

and/or receiving data in defined time slots.

       64.     The Infringing Bluetooth Classic Products are capable of changing the set of

channels on which they transmit and/or receive data packets with other devices in a particular

piconet during the connection lifetime of that piconet.

       65.     The Exemplary Infringing Bluetooth Classic Product is capable of changing the set

of channels on which they transmit and/or receive data packets with other devices in a particular

piconet during the connection lifetime of that piconet.

       66.     The Infringing Bluetooth Classic Products are capable of sending and/or receiving

the LMP_set_AFH PDU (packet data unit) or functional equivalent as it is defined in the Bluetooth

Core Specification version 2.0+EDR.




                                                  13
          Case 1:19-cv-00225-LY Document 1 Filed 03/08/19 Page 14 of 58



       67.     The Exemplary Infringing Bluetooth Classic Product is capable of sending and/or

receiving the LMP_set_AFH PDU or functional equivalent as it is defined in the Bluetooth Core

Specification version 2.0+EDR.

       68.     The Infringing Bluetooth Classic Products are capable of sending and/or receiving

any packet that includes the AFH_Instant parameter or functional equivalent as it is defined in the

Bluetooth Core Specification version 2.0+EDR.

       69.     The Exemplary Infringing Bluetooth Classic Product is capable of sending and/or

receiving any packet that includes the AFH_Instant parameter or functional equivalent as it is

defined in the Bluetooth Core Specification version 2.0+EDR.

       70.     The Infringing Bluetooth Classic Products are capable of sending and/or receiving

data packets that include the AFH_Channel_Map parameter or functional equivalent as it is

defined in the Bluetooth Core Specification version 2.0+EDR.

       71.     The Exemplary Infringing Bluetooth Classic Product is capable of sending and/or

receiving data packets that include the AFH_Channel_Map parameter or functional equivalent as

it is defined in the Bluetooth Core Specification Version 2.0+EDR.

       72.     The Infringing Bluetooth Classic Products are capable of selecting channels for

transmission of data using the basic hop selection kernel in conformance with the Bluetooth Core

Specification Version 2.0+EDR.

       73.     The Exemplary Infringing Bluetooth Classic Product is capable of selecting

channels for transmission of data using the basic hop selection kernel in conformance with the

Bluetooth Core Specification Version 2.0+EDR.




                                                14
            Case 1:19-cv-00225-LY Document 1 Filed 03/08/19 Page 15 of 58



       74.     The Infringing Bluetooth Classic Products are capable of classifying channels in

the available frequency band as at least used or unused for communication within a particular

piconet at a particular time.

       75.     The Exemplary Infringing Bluetooth Classic Product is capable of classifying

channels in the available frequency band as at least used or unused for communication within a

particular piconet at a particular time.

       76.     The Infringing Bluetooth Classic Products are capable of using index and/or other

data structures that represent frequency channels.

       77.     The Exemplary Infringing Bluetooth Classic Product is capable of using index

and/or other data structures that represent frequency channels.

       78.     The Infringing Bluetooth Classic Products are capable of using one or more

registers or functionally equivalent data structures to store representations of frequency channels.

       79.     The Exemplary Infringing Bluetooth Classic Product is capable of using one or

more registers or functionally equivalent data structures to store representations of frequency

channels.

       80.     The Infringing Bluetooth Classic Products are capable of using one or more

remapping and/or substitution functions to select a channel for transmission of data.

       81.     The Exemplary Infringing Bluetooth Classic Product is capable of using one or

more remapping and/or substitution functions to select a channel for transmission of data.

       82.     The Infringing Bluetooth Classic Products are capable of using one or more

reindexing and/or substitution operations to select a channel for transmission of data.

       83.     The Exemplary Infringing Bluetooth Classic Product is capable of using one or

more reindexing and/or substitution operations to select a channel for transmission of data.




                                                15
          Case 1:19-cv-00225-LY Document 1 Filed 03/08/19 Page 16 of 58



        84.     The Infringing Bluetooth Classic Products are capable of representing a channel’s

status as at least good, bad, and/or unknown for transmission using a single bit.

        85.     The Exemplary Infringing Bluetooth Classic Product is capable of representing a

channel’s status as at least good, bad, and/or unknown for transmission using a single bit.

        86.     The Infringing Bluetooth Classic Products are capable of representing a channel’s

status as at least used or unused for transmission using a single bit.

        87.     The Exemplary Infringing Bluetooth Classic Product is capable of representing a

channel’s status as at least used or unused for transmission using a single bit.

        88.     Certain of Defendant’s customers request, require, and/or engage features and

capabilities, including adaptive frequency hopping, that comply with the Bluetooth Core

Specification, and Defendant markets and advertises one or more of its Infringing Bluetooth

Classic Products’ compliance with the Bluetooth Core Specification regarding such features and

capabilities.

        89.     Defendant advertises and provides a downloadable manual for the Exemplary

Infringing      Bluetooth        Classic      Product       on       its     website.         See

http://sylvania.curtisint.com/product/sp230-2;

http://legacy.curtisint.com/html/CustService/Manuals/SYL_SP230_ENFR.pdf.




                                                 16
           Case 1:19-cv-00225-LY Document 1 Filed 03/08/19 Page 17 of 58




http://sylvania.curtisint.com/product/sp230-2

         90.     Defendant’s user manual for the Exemplary Infringing Bluetooth Classic Product

states    that     it   is   compliant      with        Bluetooth   Specification   v.3.0   +EDR.

http://legacy.curtisint.com/html/CustService/Manuals/SYL_SP230_ENFR.pdf.

         91.     The Exemplary Infringing Bluetooth Classic Product is backward compatible to

Bluetooth 2.0 or 1.2 systems. Defendant markets and instructs its users about the Exemplary

Infringing Bluetooth Classic Product, including how to engage Bluetooth functionality, as follows:

“Once you have activated Bluetooth on your device, select the device name ‘Sylvania’ from the

list of available Bluetooth devices.” Id.

         92.     Defendant induces its customers to infringe and contributes to such infringement

by instructing or specifying that its customers engage Bluetooth functionality such that the

Infringing Bluetooth Classic Products operate in an infringing manner. Defendant specifies that

the Infringing Bluetooth Classic Products operate in an infringing manner by providing source

code or firmware on the integrated circuit that causes it to operate in an infringing manner.

         93.     The normal, intended operation of the Infringing Bluetooth Classic Products is to

provide certain capabilities and features, including adaptive frequency hopping, in compliance



                                                   17
            Case 1:19-cv-00225-LY Document 1 Filed 03/08/19 Page 18 of 58



with Version 1.2 or later of the Bluetooth Core Specification, that infringe the Patents. The

Infringing Products therefore have no substantial non-infringing uses.

       94.     Therefore, Defendant induces its customers to directly infringe or contribute to the

direct infringement of its customers.

       95.     Bandspeed has been and will continue to suffer damages as a result of Defendant’s

infringing acts.

       B.      Infringing Bluetooth Low Energy Products

       96.     Defendant manufactures, provides, sells, offers for sale, and/or distributes

infringing products, such as integrated circuits, or a set of integrated circuits for wireless

communications devices, that use, practice and/or comply with the Bluetooth low energy protocol

as described in Version 4.0 and any later version of the Bluetooth Core Specification (“Infringing

Bluetooth LE Products”).

       97.     The Infringing Bluetooth LE Products infringe the ’608 Patent, ’643 Patent, ’500

Patent, ’769 Patent and ’520 Patent (“LE Patents”). The Sylvania SB377W 37" 2.1CH Bluetooth

Sound Bar w/ Wireless 100W Subwoofer product shall be referred to as the “Exemplary Infringing

Bluetooth LE Product.”

       98.     Through its actions, Defendant has infringed the LE Patents, has actively induced

others to infringe, and has contributed to the infringement by others of the LE Patents, throughout

the United States.

       99.     Defendant manufactures, provides, sells, offers for sale, and/or distributes

integrated circuits, or sets of integrated circuits, that are compliant with the low energy protocol in

Version 4.0 and any later version of the Bluetooth Core Specification.

       100.    Bluetooth low energy is material to practicing the invention described by the LE

Patents.


                                                  18
           Case 1:19-cv-00225-LY Document 1 Filed 03/08/19 Page 19 of 58



       101.    Defendant intentionally manufactures and sells Infringing Bluetooth LE Products

that are designed to provide low energy functionality.

       102.    Defendant certifies that the Infringing Bluetooth LE Products are compliant with

Version 4.0 or later of the Bluetooth Core Specification.

       103.    On information and belief, Defendant takes steps to test these products to ensure

compliance with the Bluetooth Core Specification and to qualify an Infringing Bluetooth LE

Product for Bluetooth certification. On information and belief, in connection with compliance, for

qualifying Bluetooth products, Defendant prepares a Core ICS. On information and belief, portions

of the Core ICS require Defendant to acknowledge whether the product supports certain

capabilities, including compliance and features consistent with the Bluetooth low energy protocol.

       104.    The Exemplary Infringing LE Product is capable of performing adaptive frequency

hopping.

       105.    The Infringing LE Products are capable of performing adaptive frequency hopping.

       106.    The Exemplary Infringing Bluetooth LE Product is capable of communicating

wirelessly.

       107.    The Infringing Bluetooth LE Products are capable of communicating wirelessly.

       108.    The Exemplary Infringing Bluetooth LE Product is capable of participating in a

Bluetooth piconet.

       109.    The Infringing Bluetooth LE Products are capable of participating in a Bluetooth

piconet.

       110.    The Exemplary Infringing Bluetooth LE Product is capable of performing as a

master in a Bluetooth piconet.




                                                19
          Case 1:19-cv-00225-LY Document 1 Filed 03/08/19 Page 20 of 58



       111.    The Infringing Bluetooth LE Products are capable of performing as a master in a

Bluetooth piconet.

       112.    The Exemplary Infringing Bluetooth LE Product is capable of performing as a slave

in a Bluetooth piconet.

       113.    The Infringing Bluetooth LE Products are capable of performing as a slave in a

Bluetooth piconet.

       114.    The Exemplary Infringing Bluetooth LE Product is compliant with Bluetooth Core

Specification Version 4.0 or higher.

       115.    The Infringing Bluetooth LE Products are compliant with Bluetooth Core

Specification Version 4.0 or higher.

       116.    The Exemplary Infringing Bluetooth LE Product has been certified as compliant

with Bluetooth Core Specification Version 4.0 or higher.

       117.    The Infringing Bluetooth LE Products are certified as compliant with Bluetooth

Core Specification Version 4.0 or higher.

       118.    The Exemplary Infringing Bluetooth LE Product is compliant with Bluetooth Low

Energy.

       119.    The Infringing Bluetooth LE Products are compliant with Bluetooth Low Energy.

       120.    The Exemplary Infringing Bluetooth LE Product has been certified as compliant

with Bluetooth Low Energy.

       121.    The Infringing Bluetooth LE Products have been certified as compliant with

Bluetooth Low Energy.

       122.    The Exemplary Infringing Bluetooth LE Product is capable of transmitting and/or

receiving packets wirelessly.




                                              20
           Case 1:19-cv-00225-LY Document 1 Filed 03/08/19 Page 21 of 58



        123.   The Infringing Bluetooth LE Products are capable of transmitting and/or receiving

packets wirelessly.

        124.   The Exemplary Infringing Bluetooth LE Product is capable of operating in the 2.4

GHz ISM band.

        125.   The Infringing Bluetooth LE Products are capable of operating in the 2.4 GHz ISM

band.

        126.   The Exemplary Infringing Bluetooth LE Product is capable of using a frequency

hopping transceiver.

        127.   The Infringing Bluetooth LE Products are capable of using a frequency hopping

transceiver.

        128.   The Exemplary Infringing Bluetooth LE Product is capable of Bluetooth frequency

hopping.

        129.   The Infringing Bluetooth LE Products are capable of Bluetooth frequency hopping.

        130.   The Exemplary Infringing Bluetooth LE Product is capable of Bluetooth adaptive

frequency hopping.

        131.   The Infringing Bluetooth LE Products are capable of Bluetooth adaptive frequency

hopping.

        132.   The Exemplary Infringing Bluetooth LE Product uses a random or pseudo-random

ordering of channels in the 2.4 GHz ISM band for data transmission.

        133.   The Infringing Bluetooth LE Products uses a random or pseudo-random ordering

of channels in the 2.4 GHz ISM band for data transmission.

        134.   The Exemplary Infringing Bluetooth LE Product uses a random or pseudo-random

ordering of 37 channels in the 2.4 GHz ISM band for data transmission.




                                              21
            Case 1:19-cv-00225-LY Document 1 Filed 03/08/19 Page 22 of 58



       135.    The Infringing Bluetooth LE Products use a random or pseudo-random ordering of

37 channels in the 2.4 GHz ISM band for data transmission.

       136.    The Exemplary Infringing Bluetooth LE Product uses a frequency hopping pattern

that is capable of being adapted to exclude one or more channels where interference is observed

or measured.

       137.    The Infringing Bluetooth LE Products use a frequency hopping pattern that is

capable of being adapted to exclude one or more channels where interference is observed or

measured.

       138.    The Exemplary Infringing Bluetooth LE Product uses a frequency hopping pattern

that is capable of being adapted to exclude channels on which interference is observed or

suspected.

       139.    The Infringing Bluetooth LE Products use a frequency hopping pattern that is

capable of being adapted to exclude channels on which interference is observed or suspected.

       140.    The Exemplary Infringing Bluetooth LE Product uses a frequency hopping pattern

that is capable of being adapted to exclude channels based at least in part on the performance of

those channels.

       141.    The Infringing Bluetooth LE Products use a frequency hopping pattern that is

capable of being adapted to exclude channels based at least in part on the performance of those

channels.

       142.    The Exemplary Infringing Bluetooth LE Product is capable of sending and/or

receiving a CONNECT_PDU or functional equivalent as it is defined in the Bluetooth Core

Specification version 4.0.




                                               22
          Case 1:19-cv-00225-LY Document 1 Filed 03/08/19 Page 23 of 58



       143.    The Infringing Bluetooth LE Products are capable of sending and/or receiving a

CONNECT_PDU or functional equivalent as it is defined in the Bluetooth Core Specification

version 4.0.

       144.    The Exemplary Infringing Bluetooth LE Product is capable of sending and/or

receiving a CONNECT_PDU or functional equivalent as it is defined in the Bluetooth Core

Specification version 4.0 that contains an LLData field or functional equivalent.

       145.    The Infringing Bluetooth LE Products are capable of sending and/or receiving a

CONNECT_PDU or functional equivalent as it is defined in the Bluetooth Core Specification

version 4.0 that contains an LLData field or functional equivalent.

       146.    The Exemplary Infringing Bluetooth LE Product is capable of sending and/or

receiving an LLData field or functional equivalent that contains a ChM field or functional

equivalent.

       147.    The Infringing Bluetooth LE Products are capable of sending and/or receiving an

LLData field or functional equivalent that contains a ChM field or functional equivalent.

       148.    The Exemplary Infringing Bluetooth LE Product is capable of sending and/or

receiving an LLData field or functional equivalent that contains a Hop field or functional

equivalent.

       149.    The Infringing Bluetooth LE Products are capable of sending and/or receiving an

LLData field or functional equivalent that contains a Hop field or functional equivalent.

       150.    The Exemplary Infringing Bluetooth LE Product is capable of sending and/or

receiving a ChM field or functional equivalent that contains a subset of channels to be used for

communication.




                                                23
         Case 1:19-cv-00225-LY Document 1 Filed 03/08/19 Page 24 of 58



       151.     The Infringing Bluetooth LE Products are capable of sending and/or receiving a

ChM field or functional equivalent that contains a subset of channels to be used for

communication.

       152.     The Exemplary Infringing Bluetooth LE Product is capable of classifying channels

used or unused for communication at a particular time.

       153.     The Infringing Bluetooth LE Products are capable of classifying channels used or

unused for communication at a particular time.

       154.     The Exemplary Infringing Bluetooth LE Product is capable of classifying channels

used or unused for communication at a particular time based at least in part on performance

measurements.

       155.     The Infringing Bluetooth LE Products are capable of classifying channels used or

unused for communication at a particular time based at least in part on performance measurements.

       156.     The Exemplary Infringing Bluetooth LE Product is capable of indexing channels to

be used for communication at a particular time.

       157.     The Infringing Bluetooth LE Products are capable of indexing channels to be used

for communication at a particular time.

       158.     The Exemplary Infringing Bluetooth LE Product uses a Hop field or functional

equivalent that contains an increment value as input to the channel selection algorithm of the

frequency hopping implementation.

       159.     The Infringing Bluetooth LE Products use a Hop field or functional equivalent that

contains an increment value as input to the channel selection algorithm of the frequency hopping

implementation.




                                                  24
           Case 1:19-cv-00225-LY Document 1 Filed 03/08/19 Page 25 of 58



       160.      The Exemplary Infringing Bluetooth LE Product uses an LLData field or functional

equivalent that contains timing information that includes the sent or transmission time of the

packets.

       161.      The Infringing Bluetooth LE Products use an LLData field or functional equivalent

that contains timing information that includes the sent or transmission time of the packets.

       162.      The packet data transmitted by the Exemplary Infringing Bluetooth LE Product

includes timing information indicative of the number of time slots to wait between packet

transmissions.

       163.      The packet data transmitted by the Infringing Bluetooth LE Products includes

timing information indicative of the number of time slots to wait between packet transmissions.

       164.      The Exemplary Infringing Bluetooth LE Product is capable of sending and/or

receiving an LLData field or functional equivalent that contains an Interval field or functional

equivalent.

       165.      The Infringing Bluetooth LE Products are capable of sending and/or receiving an

LLData field or functional equivalent that contains an Interval field or functional equivalent.

       166.      The Exemplary Infringing Bluetooth LE Product is capable of sending and/or

receiving an LLData field or functional equivalent that contains a Latency field or functional

equivalent.

       167.      The Infringing Bluetooth LE Products are capable of sending and/or receiving an

LLData field or functional equivalent that contains a Latency field or functional equivalent.

       168.      The Exemplary Infringing Bluetooth LE Product is capable of sending and/or

receiving an LLData field or functional equivalent that is usable for establishing a timing reference

point and time period that is used to determine the timing of subsequent packet transmissions.




                                                 25
          Case 1:19-cv-00225-LY Document 1 Filed 03/08/19 Page 26 of 58



        169.    The Infringing Bluetooth LE Products are capable of sending and/or receiving an

LLData field or functional equivalent that is usable for establishing a timing reference point and

time period that is used to determine the timing of subsequent packet transmissions.

        170.    The Exemplary Infringing Bluetooth LE Product is capable of measuring time in

the number of transmission slots or events.

        171.    The Infringing Bluetooth LE Products are capable of measuring time in the number

of transmission slots or events.

        172.    The Exemplary Infringing Bluetooth LE Product is capable of sending and/or

receiving an LLData field or functional equivalent that contains on or more fields determinative

of a frequency hopping pattern.

        173.    The Infringing Bluetooth LE Products are capable of sending and/or receiving an

LLData field or functional equivalent that contains one or more fields determinative of a frequency

hopping pattern.

        174.    The Exemplary Infringing Bluetooth LE Product is capable of sending and/or

receiving an LLData field or functional equivalent that contains one or more fields usable as inputs

to a frequency hopping algorithm.

        175.    The Infringing Bluetooth LE Products are capable of sending and/or receiving an

LLData field or functional equivalent that contains one or more fields usable as inputs to a

frequency hopping algorithm.

        176.    The Exemplary Infringing Bluetooth LE Product is capable of using a frequency

hopping pattern for data transmission that is a specific ordering of data channels by index position

in a data structure.




                                                26
             Case 1:19-cv-00225-LY Document 1 Filed 03/08/19 Page 27 of 58



        177.    The Infringing Bluetooth LE Products are capable of using a frequency hopping

pattern for data transmission that is a specific ordering of data channels by index position in a data

structure.

        178.    The Exemplary Infringing Bluetooth LE Product is capable of using a hopping

pattern for data transmission that can be adapted to exclude a portion of the frequencies that are

used by interfering devices.

        179.    The Infringing Bluetooth LE Products are capable of using a hopping pattern for

data transmission that can be adapted to exclude a portion of the frequencies that are used by

interfering devices.

        180.    The Exemplary Infringing Bluetooth LE Product is capable of reducing the number

of channels used for data transmission through the channel map indicating only the used channels.

        181.    The Infringing Bluetooth LE Products are capable of reducing the number of

channels used for data transmission through the channel map indicating only the used channels.

        182.    The Exemplary Infringing Bluetooth LE Product is capable of adjusting the channel

set to exclude one or more channels from use by the frequency hopping implementation.

        183.    The Infringing Bluetooth LE Products are capable of adjusting the channel set to

exclude one or more channels from use by the frequency hopping implementation.

        184.    The Exemplary Infringing Bluetooth LE Product is capable of using a data structure

for indexing channels to be used for frequency hopping communication.

        185.    The Infringing Bluetooth LE Products are capable of using a data structure for

indexing channels to be used for frequency hopping communication.

        186.    The Exemplary Infringing Bluetooth LE Product is capable of using a register for

indexing channels to be used for frequency hopping communication.




                                                 27
              Case 1:19-cv-00225-LY Document 1 Filed 03/08/19 Page 28 of 58



        187.     The Infringing Bluetooth LE Products are capable of using a register for indexing

channels to be used for frequency hopping communication.

        188.     The Exemplary Infringing Bluetooth LE Product is capable of loading channel

indices into a register.

        189.     The Infringing Bluetooth LE Products are capable of loading channel indices into

a register.

        190.     The Exemplary Infringing Bluetooth LE Product is capable of storing channel

indices in a register.

        191.     The Infringing Bluetooth LE Products are capable of storing channel indices in a

register.

        192.     The Exemplary Infringing Bluetooth LE Product is capable of updating the subset

of channels to be used for communication in a piconet.

        193.     The Infringing Bluetooth LE Products are capable of updating the subset of

channels to be used for communication in a piconet.

        194.     The Exemplary Infringing Bluetooth LE Product is capable of updating a channel

map by sending an LL_CHANNEL_MAP_REQ PDU or functional equivalent as it is defined in

the Bluetooth Core Specification version 4.0.

        195.     The Infringing Bluetooth LE Products are capable of updating a channel map by

sending an LL_CHANNEL_MAP_REQ PDU or functional equivalent as it is defined in the

Bluetooth Core Specification version 4.0.

        196.     The Exemplary Infringing Bluetooth LE Product is capable of sending and/or

receiving an LL_CHANNEL_MAP_REQ PDU or functional equivalent as it is defined in the




                                                28
          Case 1:19-cv-00225-LY Document 1 Filed 03/08/19 Page 29 of 58



Bluetooth Core Specification version 4.0 containing a new channel map with an associated

indexing and initial index position.

        197.      The Infringing Bluetooth LE Products are capable of sending and/or receiving an

LL_CHANNEL_MAP_REQ PDU or functional equivalent as it is defined in the Bluetooth Core

Specification version 4.0 containing a new channel map with an associated indexing and initial

index position.

        198.      The Exemplary Infringing Bluetooth LE Product is capable of sending and/or

receiving an LL_CHANNEL_MAP_REQ PDU or functional equivalent as it is defined in the

Bluetooth Core Specification version 4.0 containing an Instant field or functional equivalent,

which indicates when the new channel map shall take effect.

        199.      The Infringing Bluetooth LE Products are capable of sending and/or receiving an

LL_CHANNEL_MAP_REQ PDU or functional equivalent as it is defined in the Bluetooth Core

Specification version 4.0 containing an Instant field or functional equivalent, which indicates when

the new channel map shall take effect.

        200.      The Exemplary Infringing Bluetooth LE Product uses a hop index and channel map

to identify a physical channel. If the identified channel is identified as to be used and is the next

usable channel according to the channel selection and hopping algorithms, it is used for

communication. If the identified channel is not identified as to be used, it is not used and instead

the next available used channel according to the channel selection, hopping, and remapping

algorithms and procedures is selected.

        201.      The Infringing Bluetooth LE Products use a hop index and channel map to identify

a physical channel. If the identified channel is identified as to be used and is the next usable channel

according to the channel selection and hopping algorithms, it is used for communication. If the




                                                  29
            Case 1:19-cv-00225-LY Document 1 Filed 03/08/19 Page 30 of 58



identified channel is not identified as to be used, it is not used and instead the next available used

channel according to the channel selection, hopping, and remapping algorithms and procedures is

selected.

        202.    Certain of Defendant’s customers request, require, and/or engage features and

capabilities, including the low energy protocol, that comply with the Bluetooth Core Specification,

and Defendant markets and advertises its Infringing Bluetooth LE Products’ compliance with the

Bluetooth Core Specification regarding such features and capabilities.

        203.    Defendant induces its customers to infringe and contributes to such infringement

by instructing or specifying that its customers install the infringing integrated circuits in products

such that the Infringing Bluetooth LE Products operate in an infringing manner. Defendant

specifies that the Infringing Bluetooth LE Products operate in an infringing manner by providing

source code or firmware on the integrated circuit that causes it to operate in an infringing manner.

        204.    Defendant markets Exemplary Infringing Bluetooth LE Product the IS2062 and

other       similar     Bluetooth       Low       Energy       devices       on      its     website.

http://www.curtisint.com/product/sb377w-pl.

        205.    The normal, intended operation of the Infringing Bluetooth LE Products is to

provide certain capabilities and features that infringe the LE Patents, including Bluetooth Low

Energy capabilities and features in compliance with Version 4.0 or later of the Bluetooth Core

Specification. The Infringing Bluetooth LE Products have no substantial non-infringing uses.

        206.    Therefore, Defendant induces its customers to directly infringe or contribute to the

direct infringement of its customers.

        207.    Bandspeed has been and will continue to suffer damages as a result of Defendant’s

infringing acts.




                                                 30
               Case 1:19-cv-00225-LY Document 1 Filed 03/08/19 Page 31 of 58



                                            COUNT ONE

                   PATENT INFRINGEMENT – U.S. PATENT NO. 7,027,418
                 (AGAINST INFRINGING BLUETOOTH CLASSIC PRODUCTS
                     AND INFRINGING BLUETOOTH LE PRODUCTS)

          208.    Bandspeed realleges and incorporates preceding paragraphs herein.

          A.      Direct Infringement (35 U.S.C. § 271(a))

          209.    Defendant has directly infringed, and continues to directly infringe, individually

and/or jointly with others, one or more claims of the ’418 Patent by, among other things, making,

using, offering for sale, selling, and/or importing Infringing Bluetooth Classic Products and

Infringing Bluetooth LE Products (collectively, “Infringing Products”).

          210.    Defendant jointly infringes the ’418 Patent to the extent that the acts necessary to

give rise to liability for direct infringement are shared between Defendant and a third party but can

be legally attributed to Defendant. Defendant conditions participation in an activity or receipt of a

benefit upon performance of a step or steps of a patented method and establishes the manner or

timing of that performance.

          211.    Specifically, Defendant provides third parties, including customers and/or end-

users, with Infringing Products. When an Infringing Bluetooth Classic Product or Infringing

Bluetooth LE Product is engaged to use Bluetooth functionality in the manner designed and

established by Defendant, the performance of the infringing functionality occurs. Defendant

dictates when and how infringement occurs by virtue of providing software and hardware in the

Infringing Products that dictate when and how the performance of the infringing functionality

occurs.

          B.      Indirect Infringement (Inducement - 35 U.S.C. § 271(b))

          212.    Defendant has indirectly infringed and continues to indirectly infringe, the ’418

Patent by inducing direct infringement of the ’418 Patent by third parties including without


                                                   31
            Case 1:19-cv-00225-LY Document 1 Filed 03/08/19 Page 32 of 58



limitation manufacturers, resellers, and/or end users of the products that contain Infringing

Bluetooth Classic Products in this District and elsewhere in the United States.

          213.   On information and belief, despite having knowledge of the ’418 Patent, Defendant

has specifically intended for persons who acquire and use the Infringing Products, including

without limitation end-users of the Infringing Products, to acquire and use such devices in such a

way that infringes one or more claims of the ’418 Patent.

          214.   Defendant knew or should have known that its actions were inducing infringement.

          215.   Defendant had knowledge of the ’418 Patent and the infringing nature of its

activities at least as early as the date when Plaintiff effected service of the original Complaint.

          216.   Direct infringement is the result of activities performed by third parties in relation

to the Infringing Products, including without limitation by third parties enabled and encouraged

by Defendant to use the Infringing Products in their normal, customary way to infringe the ’418

Patent.

          217.   With knowledge of the ’418 Patent, Defendant directs and aids third parties to

infringe the ’418 Patent by, among other things, (i) enabling a user of the Infringing Bluetooth

Classic Products to use adaptive frequency hopping and associated functionality in Version 1.2

and any later version of the Bluetooth Core Specification; (ii) providing instructions (including,

by way of example, the tutorials, user guides, product guides, help library, and other

documentation) to third parties for using the Infringing Bluetooth Classic Products in their

customary way; (iii) advertising the Infringing Bluetooth Classic Products’ support and

compliance with the Bluetooth Core Specification; and (iv) providing to third parties the products

and software and related equipment that may be required for or associated with infringement of

the ’418 Patent, all with knowledge that the induced acts constitute patent infringement.




                                                  32
            Case 1:19-cv-00225-LY Document 1 Filed 03/08/19 Page 33 of 58



       218.    With knowledge of the ’418 Patent, Defendant directs and aids third parties to

infringe the ’418 Patent by, among other things, (i) enabling a user of the Infringing Bluetooth LE

Products to use Bluetooth low energy functionality in Version 4.0 and any later version of the

Bluetooth Core Specification; (ii) providing instructions (including, by way of example, the

tutorials, user guides, product guides, help library, and other documentation) to third parties for

using the Infringing Bluetooth LE Products in their customary way; (iii) advertising the Infringing

Bluetooth LE Products’ support and compliance with the Bluetooth Core Specification; and (iv)

providing to third parties the products and software and related equipment that may be required

for or associated with infringement of the ’418 Patent, all with knowledge that the induced acts

constitute patent infringement.

       219.    Defendant possesses specific intent to encourage infringement by third parties,

including without limitation end users of the Infringing Products.

       C.      Indirect Infringement (Contribution - 35 U.S.C. §§ 271(c) and/or 271(f))

       220.    Defendant has indirectly infringed and continues to indirectly infringe one or more

claims of the ’418 patent by contributing to the infringement of the ’418 patent under 35 U.S.C. §

271(c) and/or 271(f), either literally and/or under the doctrine of equivalents, by selling, offering

for sale, and/or importing into the United States, the Infringing Products.

       221.    The Infringing Bluetooth Classic Products use the adaptive frequency hopping

communication functionality in Version 1.2 and any later version of the Bluetooth Core

Specification. Defendant knows that the Infringing Bluetooth Classic Products (i) constitute a

material part of the inventions claimed in the ’418 Patent; (ii) are especially made or adapted to

infringe the ’418 Patent; (iii) are not staple articles or commodities of commerce suitable for non-

infringing use; and (iv) are components used for or in systems that use the adaptive frequency




                                                 33
            Case 1:19-cv-00225-LY Document 1 Filed 03/08/19 Page 34 of 58



hopping communication functionality in Version 1.2 and any later version of the Bluetooth Core

Specification.

       222.      The Infringing Bluetooth LE Products use the low energy protocol in Version 4.0

and any later version of the Bluetooth Core Specification. Defendant knows that the Infringing

Bluetooth LE Products (i) constitute a material part of the inventions claimed in the ’418 Patent;

(ii) are especially made or adapted to infringe the ’418 Patent; (iii) are not staple articles or

commodities of commerce suitable for non-infringing use; and (iv) are components used for or in

systems that use the low energy protocol in Version 4.0 and any later version of the Bluetooth

Core Specification.

       223.      Bandspeed is informed and believes that Defendant intends to and will continue to

directly and indirectly infringe the ’418 Patent. Bandspeed has been damaged as a result of

Defendant’s infringing conduct described in this Count. Defendant is, thus, liable to Bandspeed in

an amount that adequately compensates Bandspeed for its infringement.

                                           COUNT TWO

                 PATENT INFRINGEMENT – U.S. PATENT NO. 7,477,624
              (AGAINST INFRINGING BLUETOOTH CLASSIC PRODUCTS)

       224.      Bandspeed realleges and incorporates the preceding paragraphs herein.

       A.        Direct Infringement (35 U.S.C. § 271(a))

       225.      Defendant has directly infringed, and continues to directly infringe, individually

and/or jointly with others, one or more claims of the ’624 Patent by, among other things, making,

using, offering for sale, selling, and/or importing Infringing Bluetooth Classic Products.

       226.      Defendant jointly infringes the ’624 Patent to the extent that the acts necessary to

give rise to liability for direct infringement are shared between Defendant and a third party but can

be legally attributed to Defendant. Defendant conditions participation in an activity or receipt of a



                                                  34
            Case 1:19-cv-00225-LY Document 1 Filed 03/08/19 Page 35 of 58



benefit upon performance of a step or steps of a patented method and establishes the manner or

timing of that performance.

       227.    Specifically, Defendant provides third parties, including customers and/or end-

users, with Infringing Bluetooth Classic Products. When an Infringing Bluetooth Classic Product

is engaged to use Bluetooth functionality in the manner designed and established by Defendant,

the performance of the infringing functionality occurs. Defendant dictates when and how

infringement occurs by virtue of providing software and hardware in the Infringing Bluetooth

Classic Products that dictate when and how the performance of the infringing functionality occurs.

       B.      Indirect Infringement (Inducement - 35 U.S.C. § 271(b))

       228.    Defendant has indirectly infringed and continues to indirectly infringe, the ’624

Patent by inducing direct infringement of the ’624 Patent by third parties including without

limitation manufacturers, resellers, and/or end users of the products that contain Infringing

Bluetooth Classic Products in this District and elsewhere in the United States.

       229.    On information and belief, despite having knowledge of the ’624 Patent, Defendant

has specifically intended for persons who acquire and use the Infringing Bluetooth Classic

Products, including without limitation end-users of the Infringing Bluetooth Classic Products, to

acquire and use such devices in such a way that infringes one or more claims of the ’624 Patent.

       230.    Defendant knew or should have known that its actions were inducing infringement.

       231.    Defendant had knowledge of the ’624 Patent and the infringing nature of its

activities at least as early as the date when Plaintiff effected service of the original Complaint.

       232.    Direct infringement is the result of activities performed by third parties in relation

to the Infringing Bluetooth Classic Products, including without limitation by third parties enabled

and encouraged by Defendant to use the Infringing Bluetooth Classic Products in their normal,

customary way to infringe the ’624 Patent.


                                                  35
            Case 1:19-cv-00225-LY Document 1 Filed 03/08/19 Page 36 of 58



       233.    With knowledge of the ’624 Patent, Defendant directs and aids third parties to

infringe the ’624 Patent by, among other things, (i) enabling a user of the Infringing Bluetooth

Classic Products to use adaptive frequency hopping and associated functionality communication

protocol in Version 1.2 and any later version of the Bluetooth Core Specification; (ii) providing

instructions (including, by way of example, the tutorials, user guides, product guides, help library,

and other documentation) to third parties for using the Infringing Bluetooth Classic Products in

their customary way; (iii) advertising the Infringing Bluetooth Classic Products’ support and

compliance with the Bluetooth Core Specification; and (iv) providing to third parties the products

and software and related equipment that may be required for or associated with infringement of

the ’624 Patent, all with knowledge that the induced acts constitute patent infringement.

       234.    Defendant possesses specific intent to encourage infringement by third parties,

including without limitation end users of the Infringing Bluetooth Classic Products.

       C.      Indirect Infringement (Contribution - 35 U.S.C. §§ 271(c) and/or 271(f))

       235.    Defendant has indirectly infringed and continues to indirectly infringe one or more

claims of the ’624 patent by contributing to the infringement of the ’624 patent under 35 U.S.C. §

271(c) and/or 271(f), either literally and/or under the doctrine of equivalents, by selling, offering

for sale, and/or importing into the United States, the Infringing Bluetooth Classic Products.

       236.    The Infringing Bluetooth Classic Products use the adaptive frequency hopping

communication functionality in Version 1.2 and any later version of the Bluetooth Core

Specification. Defendant knows that the Infringing Bluetooth Classic Products (i) constitute a

material part of the inventions claimed in the ’624 Patent; (ii) are especially made or adapted to

infringe the ’624 Patent; (iii) are not staple articles or commodities of commerce suitable for non-

infringing use; and (iv) are components used for or in systems that use the adaptive frequency




                                                 36
            Case 1:19-cv-00225-LY Document 1 Filed 03/08/19 Page 37 of 58



hopping communication functionality in Version 1.2 and any later version of the Bluetooth Core

Specification.

       237.      Bandspeed is informed and believes that Defendant intends to and will continue to

directly and indirectly infringe the ’624 Patent. Bandspeed has been damaged as a result of

Defendant’s infringing conduct described in this Count. Defendant is, thus, liable to Bandspeed in

an amount that adequately compensates Bandspeed for its infringement.

                                          COUNT THREE

                 PATENT INFRINGEMENT – U.S. PATENT NO. 7,570,614
              (AGAINST INFRINGING BLUETOOTH CLASSIC PRODUCTS)

       238.      Bandspeed realleges and incorporates preceding paragraphs herein.

       A.        Direct Infringement (35 U.S.C. § 271(a))

       239.      Defendant has directly infringed, and continues to directly infringe, individually

and/or jointly with others, one or more claims of the ’614 Patent by, among other things, making,

using, offering for sale, selling, and/or importing Infringing Bluetooth Classic Products.

       240.      Defendant jointly infringes the ’614 Patent to the extent that the acts necessary to

give rise to liability for direct infringement are shared between Defendant and a third party but can

be legally attributed to Defendant. Defendant conditions participation in an activity or receipt of a

benefit upon performance of a step or steps of a patented method and establishes the manner or

timing of that performance.

       241.      Specifically, Defendant provides third parties, including customers and/or end-

users, with Infringing Bluetooth Classic Products. When an Infringing Bluetooth Classic Product

is engaged to use Bluetooth functionality in the manner designed and established by Defendant,

the performance of the infringing functionality occurs. Defendant dictates when and how




                                                  37
            Case 1:19-cv-00225-LY Document 1 Filed 03/08/19 Page 38 of 58



infringement occurs by virtue of providing software and hardware in the Infringing Bluetooth

Classic Products that dictate when and how the performance of the infringing functionality occurs.

       B.      Indirect Infringement (Inducement - 35 U.S.C. § 271(b))

       242.    Defendant has indirectly infringed and continues to indirectly infringe, the ’614

Patent by inducing direct infringement of the ’614 Patent by third parties including without

limitation manufacturers, resellers, and/or end users of the products that contain Infringing

Bluetooth Classic Products in this District and elsewhere in the United States.

       243.    On information and belief, despite having knowledge of the ’614 Patent, Defendant

has specifically intended for persons who acquire and use the Infringing Bluetooth Classic

Products, including without limitation end-users of the Infringing Bluetooth Classic Products, to

acquire and use such devices in such a way that infringes one or more claims of the ’614 Patent.

       244.    Defendant knew or should have known that its actions were inducing infringement.

       245.    Defendant had knowledge of the ’614 Patent and the infringing nature of its

activities at least as early as the date when Plaintiff effected service of the original Complaint.

       246.    Direct infringement is the result of activities performed by third parties in relation

to the Infringing Bluetooth Classic Products, including without limitation by third parties enabled

and encouraged by Defendant to use the Infringing Bluetooth Classic Products in their normal,

customary way to infringe the ’614 Patent.

       247.    With knowledge of the ’614 Patent, Defendant directs and aids third parties to

infringe the ’614 Patent by, among other things, (i) enabling a user of the Infringing Bluetooth

Classic Products to use adaptive frequency hopping and associated functionality in Version 1.2

and any later version of the Bluetooth Core Specification; (ii) providing instructions (including,

by way of example, the tutorials, user guides, product guides, help library, and other

documentation) to third parties for using the Infringing Bluetooth Classic Products in their


                                                  38
            Case 1:19-cv-00225-LY Document 1 Filed 03/08/19 Page 39 of 58



customary way; (iii) advertising the Infringing Bluetooth Classic Products’ support and

compliance with the Bluetooth Core Specification; and (iv) providing to third parties the products

and software and related equipment that may be required for or associated with infringement of

the ’614 Patent, all with knowledge that the induced acts constitute patent infringement.

       248.      Defendant possesses specific intent to encourage infringement by third parties,

including without limitation end users of the Infringing Bluetooth Classic Products.

       C.        Indirect Infringement (Contribution - 35 U.S.C. §§ 271(c) and/or 271(f))

       249.      Defendant has indirectly infringed and continues to indirectly infringe one or more

claims of the ’614 patent by contributing to the infringement of the ’614 patent under 35 U.S.C. §

271(c) and/or 271(f), either literally and/or under the doctrine of equivalents, by selling, offering

for sale, and/or importing into the United States, the Infringing Bluetooth Classic Products.

       250.      The Infringing Bluetooth Classic Products use the adaptive frequency hopping

communication functionality in Version 1.2 and any later version of the Bluetooth Core

Specification. Defendant knows that the Infringing Bluetooth Classic Products (i) constitute a

material part of the inventions claimed in the ’614 Patent; (ii) are especially made or adapted to

infringe the ’614 Patent; (iii) are not staple articles or commodities of commerce suitable for non-

infringing use; and (iv) are components used for or in systems that use the adaptive frequency

hopping communication functionality in Version 1.2 and any later version of the Bluetooth Core

Specification.

       251.      Bandspeed is informed and believes that Defendant intends to and will continue to

directly and indirectly infringe the ’614 Patent. Bandspeed has been damaged as a result of

Defendant’s infringing conduct described in this Count. Defendant is, thus, liable to Bandspeed in

an amount that adequately compensates Bandspeed for its infringement.




                                                 39
               Case 1:19-cv-00225-LY Document 1 Filed 03/08/19 Page 40 of 58



                                           COUNT FOUR

                   PATENT INFRINGEMENT – U.S. PATENT NO. 7,903,608
                 (AGAINST INFRINGING BLUETOOTH CLASSIC PRODUCTS
                     AND INFRINGING BLUETOOTH LE PRODUCTS)

          252.    Bandspeed realleges and incorporates preceding paragraphs herein.

          A.      Direct Infringement (35 U.S.C. § 271(a))

          253.    Defendant has directly infringed, and continues to directly infringe, individually

and/or jointly with others, one or more claims of the ’608 Patent by, among other things, making,

using, offering for sale, selling, and/or importing Infringing Products.

          254.    Defendant jointly infringes the ’608 Patent to the extent that the acts necessary to

give rise to liability for direct infringement are shared between Defendant and a third party but can

be legally attributed to Defendant. Defendant conditions participation in an activity or receipt of a

benefit upon performance of a step or steps of a patented method and establishes the manner or

timing of that performance.

          255.    Specifically, Defendant provides third parties, including customers and/or end-

users, with Infringing Products. When an Infringing Bluetooth Classic Product or Infringing

Bluetooth LE Product is engaged to use Bluetooth functionality in the manner designed and

established by Defendant, the performance of the infringing functionality occurs. Defendant

dictates when and how infringement occurs by virtue of providing software and hardware in the

Infringing Products that dictate when and how the performance of the infringing functionality

occurs.

          B.      Indirect Infringement (Inducement - 35 U.S.C. § 271(b))

          256.    Defendant has indirectly infringed and continues to indirectly infringe, the ’608

Patent by inducing direct infringement of the ’608 Patent by third parties including without




                                                   40
            Case 1:19-cv-00225-LY Document 1 Filed 03/08/19 Page 41 of 58



limitation manufacturers, resellers, and/or end users of the products that contain Infringing

Products in this District and elsewhere in the United States.

          257.   On information and belief, despite having knowledge of the ’608 Patent, Defendant

has specifically intended for persons who acquire and use the Infringing Products, including

without limitation end-users of the Infringing Products, to acquire and use such devices in such a

way that infringes one or more claims of the ’608 Patent.

          258.   Defendant knew or should have known that its actions were inducing infringement.

          259.   Defendant had knowledge of the ’608 Patent and the infringing nature of its

activities at least as early as the date when Plaintiff effected service of the original Complaint.

          260.   Direct infringement is the result of activities performed by third parties in relation

to the Infringing Products, including without limitation by third parties enabled and encouraged

by Defendant to use the Infringing Products in their normal, customary way to infringe the ’608

Patent.

          261.   With knowledge of the ’608 Patent, Defendant directs and aids third parties to

infringe the ’608 Patent by, among other things, (i) enabling a user of the Infringing Bluetooth

Classic Products to use adaptive frequency hopping and associated functionality in Version 1.2

and any later version of the Bluetooth Core Specification; (ii) providing instructions (including,

by way of example, the tutorials, user guides, product guides, help library, and other

documentation) to third parties for using the Infringing Bluetooth Classic Products in their

customary way; (iii) advertising the Infringing Bluetooth Classic Products’ support and

compliance with the Bluetooth Core Specification; and (iv) providing to third parties the products

and software and related equipment that may be required for or associated with infringement of

the ’608 Patent, all with knowledge that the induced acts constitute patent infringement.




                                                  41
            Case 1:19-cv-00225-LY Document 1 Filed 03/08/19 Page 42 of 58



       262.    With knowledge of the ’608 Patent, Defendant directs and aids third parties to

infringe the ’608 Patent by, among other things, (i) enabling a user of the Infringing Bluetooth LE

Products to use Bluetooth low energy functionality in Version 4.0 and any later version of the

Bluetooth Core Specification; (ii) providing instructions (including, by way of example, the

tutorials, user guides, product guides, help library, and other documentation) to third parties for

using the Infringing Bluetooth LE Products in their customary way; (iii) advertising the Infringing

Bluetooth LE Products’ support and compliance with the Bluetooth Core Specification; and (iv)

providing to third parties the products and software and related equipment that may be required

for or associated with infringement of the ’608 Patent, all with knowledge that the induced acts

constitute patent infringement.

       263.    Defendant possesses specific intent to encourage infringement by third parties,

including without limitation end users of the Infringing Products.

       C.      Indirect Infringement (Contribution - 35 U.S.C. §§ 271(c) and/or 271(f))

       264.    Defendant has indirectly infringed and continues to indirectly infringe one or more

claims of the ’608 patent by contributing to the infringement of the ’608 patent under 35 U.S.C. §

271(c) and/or 271(f), either literally and/or under the doctrine of equivalents, by selling, offering

for sale, and/or importing into the United States, the Infringing Products.

       265.    The Infringing Bluetooth Classic Products use the adaptive frequency hopping

communication functionality in Version 1.2 and any later version of the Bluetooth Core

Specification. Defendant knows that the Infringing Bluetooth Classic Products (i) constitute a

material part of the inventions claimed in the ’608 Patent; (ii) are especially made or adapted to

infringe the ’608 Patent; (iii) are not staple articles or commodities of commerce suitable for non-

infringing use; and (iv) are components used for or in systems that use adaptive frequency hopping




                                                 42
            Case 1:19-cv-00225-LY Document 1 Filed 03/08/19 Page 43 of 58



communication functionality in Version 1.2 and any later version of the Bluetooth Core

Specification.

       266.      The Infringing Bluetooth LE Products use the low energy protocol in Version 4.0

and any later version of the Bluetooth Core Specification. Defendant knows that the Infringing

Bluetooth LE Products (i) constitute a material part of the inventions claimed in the ’608 Patent;

(ii) are especially made or adapted to infringe the ’608 Patent; (iii) are not staple articles or

commodities of commerce suitable for non-infringing use; and (iv) are components used for or in

systems that use the low energy protocol in Version 4.0 and any later version of the Bluetooth

Core Specification.

       267.      Bandspeed is informed and believes that Defendant intends to and will continue to

directly and indirectly infringe the ’608 Patent. Bandspeed has been damaged as a result of

Defendant’s infringing conduct described in this Count. Defendant is, thus, liable to Bandspeed in

an amount that adequately compensates Bandspeed for its infringement.

                                           COUNT FIVE

                PATENT INFRINGEMENT – U.S. PATENT NO. 8,542,643
              (AGAINST INFRINGING BLUETOOTH CLASSIC PRODUCTS
                  AND INFRINGING BLUETOOTH LE PRODUCTS)

       268.      Bandspeed realleges and incorporates preceding paragraphs herein.

       A.        Direct Infringement (35 U.S.C. § 271(a))

       269.      Defendant has directly infringed, and continues to directly infringe, individually

and/or jointly with others, one or more claims of the ’643 Patent by, among other things, making,

using, offering for sale, selling, and/or importing Infringing Products.

       270.      Defendant jointly infringes the ’643 Patent to the extent that the acts necessary to

give rise to liability for direct infringement are shared between Defendant and a third party but can

be legally attributed to Defendant. Defendant conditions participation in an activity or receipt of a


                                                  43
               Case 1:19-cv-00225-LY Document 1 Filed 03/08/19 Page 44 of 58



benefit upon performance of a step or steps of a patented method and establishes the manner or

timing of that performance.

          271.    Specifically, Defendant provides third parties, including customers and/or end-

users, with Infringing Products. When an Infringing Bluetooth Classic Product or Infringing

Bluetooth LE Product is engaged to use Bluetooth functionality in the manner designed and

established by Defendant, the performance of the infringing functionality occurs. Defendant

dictates when and how infringement occurs by virtue of providing software and hardware in the

Infringing Products that dictate when and how the performance of the infringing functionality

occurs.

          B.      Indirect Infringement (Inducement - 35 U.S.C. § 271(b))

          272.    Defendant has indirectly infringed and continues to indirectly infringe, the ’643

Patent by inducing direct infringement of the ’643 Patent by third parties including without

limitation manufacturers, resellers, and/or end users of the products that contain Infringing

Products in this District and elsewhere in the United States.

          273.    On information and belief, despite having knowledge of the ’643 Patent, Defendant

has specifically intended for persons who acquire and use the Infringing Products, including

without limitation end-users of the Infringing Products, to acquire and use such devices in such a

way that infringes one or more claims of the ’643 Patent.

          274.    Defendant knew or should have known that its actions were inducing infringement.

          275.    Defendant had knowledge of the ’643 Patent and the infringing nature of its

activities at least as early as the date when Plaintiff effected service of the original Complaint.

          276.    Direct infringement is the result of activities performed by third parties in relation

to the Infringing Products, including without limitation by third parties enabled and encouraged




                                                   44
            Case 1:19-cv-00225-LY Document 1 Filed 03/08/19 Page 45 of 58



by Defendant to use the Infringing Products in their normal, customary way to infringe the ’643

Patent.

          277.   With knowledge of the ’643 Patent, Defendant directs and aids third parties to

infringe the ’643 Patent by, among other things, (i) enabling a user of the Infringing Bluetooth

Classic Products to use adaptive frequency hopping and associated functionality in Version 1.2

and any later version of the Bluetooth Core Specification; (ii) providing instructions (including,

by way of example, the tutorials, user guides, product guides, help library, and other

documentation) to third parties for using the Infringing Bluetooth Classic Products in their

customary way; (iii) advertising the Infringing Bluetooth Classic Products’ support and

compliance with the Bluetooth Core Specification; and (iv) providing to third parties the products

and software and related equipment that may be required for or associated with infringement of

the ’643 Patent, all with knowledge that the induced acts constitute patent infringement.

          278.   With knowledge of the ’643 Patent, Defendant directs and aids third parties to

infringe the ’643 Patent by, among other things, (i) enabling a user of the Infringing Bluetooth LE

Products to use Bluetooth low energy functionality in Version 4.0 and any later version of the

Bluetooth Core Specification; (ii) providing instructions (including, by way of example, the

tutorials, user guides, product guides, help library, and other documentation) to third parties for

using the Infringing Bluetooth LE Products in their customary way; (iii) advertising the Infringing

Bluetooth LE Products’ support and compliance with the Bluetooth Core Specification; and (iv)

providing to third parties the products and software and related equipment that may be required

for or associated with infringement of the ’643 Patent, all with knowledge that the induced acts

constitute patent infringement.




                                                45
            Case 1:19-cv-00225-LY Document 1 Filed 03/08/19 Page 46 of 58



       279.      Defendant possesses specific intent to encourage infringement by third parties,

including without limitation end users of the Infringing Products.

       C.        Indirect Infringement (Contribution - 35 U.S.C. §§ 271(c) and/or 271(f))

       280.      Defendant has indirectly infringed and continues to indirectly infringe one or more

claims of the ’643 patent by contributing to the infringement of the ’643 patent under 35 U.S.C. §

271(c) and/or 271(f), either literally and/or under the doctrine of equivalents, by selling, offering

for sale, and/or importing into the United States, the Infringing Products.

       281.      The Infringing Bluetooth Classic Products use the adaptive frequency hopping

communication functionality in Version 1.2 and any later version of the Bluetooth Core

Specification. Defendant knows that the Infringing Bluetooth Classic Products (i) constitute a

material part of the inventions claimed in the ’643 Patent; (ii) are especially made or adapted to

infringe the ’643 Patent; (iii) are not staple articles or commodities of commerce suitable for non-

infringing use; and (iv) are components used for or in systems that use adaptive frequency hopping

communication functionality in Version 1.2 and any later version of the Bluetooth Core

Specification.

       282.      The Infringing Bluetooth LE Products use the low energy protocol in Version 4.0

and any later version of the Bluetooth Core Specification. Defendant knows that the Infringing

Bluetooth LE Products (i) constitute a material part of the inventions claimed in the ’643 Patent;

(ii) are especially made or adapted to infringe the ’643 Patent; (iii) are not staple articles or

commodities of commerce suitable for non-infringing use; and (iv) are components used for or in

systems that use the low energy protocol in Version 4.0 and any later version of the Bluetooth

Core Specification.

       283.      Bandspeed is informed and believes that Defendant intends to and will continue to

directly and indirectly infringe the ’643 Patent. Bandspeed has been damaged as a result of


                                                 46
               Case 1:19-cv-00225-LY Document 1 Filed 03/08/19 Page 47 of 58



Defendant’s infringing conduct described in this Count. Defendant is, thus, liable to Bandspeed in

an amount that adequately compensates Bandspeed for its infringement.

                                             COUNT SIX

                   PATENT INFRINGEMENT – U.S. PATENT NO. 8,873,500
                 (AGAINST INFRINGING BLUETOOTH CLASSIC PRODUCTS
                     AND INFRINGING BLUETOOTH LE PRODUCTS)

          284.    Bandspeed realleges and incorporates preceding paragraphs herein.

          A.      Direct Infringement (35 U.S.C. § 271(a))

          285.    Defendant has directly infringed, and continues to directly infringe, individually

and/or jointly with others, one or more claims of the ’500 Patent by, among other things, making,

using, offering for sale, selling, and/or importing Infringing Products.

          286.    Defendant jointly infringes the ’500 Patent to the extent that the acts necessary to

give rise to liability for direct infringement are shared between Defendant and a third party but can

be legally attributed to Defendant. Defendant conditions participation in an activity or receipt of a

benefit upon performance of a step or steps of a patented method and establishes the manner or

timing of that performance.

          287.    Specifically, Defendant provides third parties, including customers and/or end-

users, with Infringing Products. When an Infringing Bluetooth Classic Product or Infringing

Bluetooth LE Product is engaged to use Bluetooth functionality in the manner designed and

established by Defendant, the performance of the infringing functionality occurs. Defendant

dictates when and how infringement occurs by virtue of providing software and hardware in the

Infringing Products that dictate when and how the performance of the infringing functionality

occurs.




                                                   47
               Case 1:19-cv-00225-LY Document 1 Filed 03/08/19 Page 48 of 58



          B.      Indirect Infringement (Inducement - 35 U.S.C. § 271(b))

          288.    Defendant has indirectly infringed and continues to indirectly infringe, the ’500

Patent by inducing direct infringement of the ’500 Patent by third parties including without

limitation manufacturers, resellers, and/or end users of the products that contain Infringing

Products in this District and elsewhere in the United States.

          289.    On information and belief, despite having knowledge of the ’500 Patent, Defendant

has specifically intended for persons who acquire and use the Infringing Products, including

without limitation end-users of the Infringing Products, to acquire and use such devices in such a

way that infringes one or more claims of the ’500 Patent.

          290.    Defendant knew or should have known that its actions were inducing infringement.

          291.    Defendant had knowledge of the ’500 Patent and the infringing nature of its

activities at least as early as the date when Plaintiff effected service of the original Complaint.

          292.    Direct infringement is the result of activities performed by third parties in relation

to the Infringing Products, including without limitation by third parties enabled and encouraged

by Defendant to use the Infringing Products in their normal, customary way to infringe the ’500

Patent.

          293.    With knowledge of the ’500 Patent, Defendant directs and aids third parties to

infringe the ’500 Patent by, among other things, (i) enabling a user of the Infringing Bluetooth

Classic Products to use adaptive frequency hopping and associated functionality in Version 1.2

and any later version of the Bluetooth Core Specification; (ii) providing instructions (including,

by way of example, the tutorials, user guides, product guides, help library, and other

documentation) to third parties for using the Infringing Bluetooth Classic Products in their

customary way; (iii) advertising the Infringing Bluetooth Classic Products’ support and

compliance with the Bluetooth Core Specification; and (iv) providing to third parties the products


                                                   48
            Case 1:19-cv-00225-LY Document 1 Filed 03/08/19 Page 49 of 58



and software and related equipment that may be required for or associated with infringement of

the ’500 Patent, all with knowledge that the induced acts constitute patent infringement.

       294.    With knowledge of the ’500 Patent, Defendant directs and aids third parties to

infringe the ’500 Patent by, among other things, (i) enabling a user of the Infringing Bluetooth LE

Products to use Bluetooth low energy functionality in Version 4.0 and any later version of the

Bluetooth Core Specification; (ii) providing instructions (including, by way of example, the

tutorials, user guides, product guides, help library, and other documentation) to third parties for

using the Infringing Bluetooth LE Products in their customary way; (iii) advertising the Infringing

Bluetooth LE Products’ support and compliance with the Bluetooth Core Specification; and (iv)

providing to third parties the products and software and related equipment that may be required

for or associated with infringement of the ’500 Patent, all with knowledge that the induced acts

constitute patent infringement.

       295.    Defendant possesses specific intent to encourage infringement by third parties,

including without limitation end users of the Infringing Products.

       C.      Indirect Infringement (Contribution - 35 U.S.C. §§ 271(c) and/or 271(f))

       296.    Defendant has indirectly infringed and continues to indirectly infringe one or more

claims of the ’500 patent by contributing to the infringement of the ’500 patent under 35 U.S.C. §

271(c) and/or 271(f), either literally and/or under the doctrine of equivalents, by selling, offering

for sale, and/or importing into the United States, the Infringing Products.

       297.    The Infringing Bluetooth Classic Products use the adaptive frequency hopping

communication functionality in Version 1.2 and any later version of the Bluetooth Core

Specification. Defendant knows that the Infringing Bluetooth Classic Products (i) constitute a

material part of the inventions claimed in the ’500 Patent; (ii) are especially made or adapted to

infringe the ’500 Patent; (iii) are not staple articles or commodities of commerce suitable for non-


                                                 49
            Case 1:19-cv-00225-LY Document 1 Filed 03/08/19 Page 50 of 58



infringing use; and (iv) are components used for or in systems that use adaptive frequency hopping

communication functionality in Version 1.2 and any later version of the Bluetooth Core

Specification.

       298.      The Infringing Bluetooth LE Products use the low energy protocol in Version 4.0

and any later version of the Bluetooth Core Specification. Defendant knows that the Infringing

Bluetooth LE Products (i) constitute a material part of the inventions claimed in the ’500 Patent;

(ii) are especially made or adapted to infringe the ’500 Patent; (iii) are not staple articles or

commodities of commerce suitable for non-infringing use; and (iv) are components used for or in

systems that use the low energy protocol in Version 4.0 and any later version of the Bluetooth

Core Specification.

       299.      Bandspeed is informed and believes that Defendant intends to and will continue to

directly and indirectly infringe the ’500 Patent. Bandspeed has been damaged as a result of

Defendant’s infringing conduct described in this Count. Defendant is, thus, liable to Bandspeed in

an amount that adequately compensates Bandspeed for its infringement.

                                          COUNT SEVEN

                PATENT INFRINGEMENT – U.S. PATENT NO. 9,379,769
              (AGAINST INFRINGING BLUETOOTH CLASSIC PRODUCTS
                  AND INFRINGING BLUETOOTH LE PRODUCTS)

       300.      Bandspeed realleges and incorporates the preceding paragraphs herein.

       A.        Direct Infringement (35 U.S.C. § 271(a))

       301.      Defendant has directly infringed, and continues to directly infringe, individually

and/or jointly with others, one or more claims of the ’769 Patent by, among other things, making,

using, offering for sale, selling, and/or importing Infringing Products.

       302.      Defendant jointly infringes the ’769 Patent to the extent that the acts necessary to

give rise to liability for direct infringement are shared between Defendant and a third party but can


                                                  50
               Case 1:19-cv-00225-LY Document 1 Filed 03/08/19 Page 51 of 58



be legally attributed to Defendant. Defendant conditions participation in an activity or receipt of a

benefit upon performance of a step or steps of a patented method and establishes the manner or

timing of that performance.

          303.    Specifically, Defendant provides third parties, including customers and/or end-

users, with Infringing Products. When an Infringing Bluetooth Classic Product or Infringing

Bluetooth LE Product is engaged to use Bluetooth functionality in the manner designed and

established by Defendant, the performance of the infringing functionality occurs. Defendant

dictates when and how infringement occurs by virtue of providing software and hardware in the

Infringing Products that dictate when and how the performance of the infringing functionality

occurs.

          B.      Indirect Infringement (Inducement - 35 U.S.C. § 271(b))

          304.    Defendant has indirectly infringed and continues to indirectly infringe, the ’769

Patent by inducing direct infringement of the ’769 Patent by third parties including without

limitation manufacturers, resellers, and/or end users of the products that contain Infringing

Products in this District and elsewhere in the United States.

          305.    On information and belief, despite having knowledge of the ’769 Patent, Defendant

has specifically intended for persons who acquire and use the Infringing Products, including

without limitation end-users of the Infringing Products, to acquire and use such devices in such a

way that infringes one or more claims of the ’769 Patent.

          306.    Defendant knew or should have known that its actions were inducing infringement.

          307.    Defendant had knowledge of the ’769 Patent and the infringing nature of its

activities at least as early as the date when Plaintiff effected service of the original Complaint.

          308.    Direct infringement is the result of activities performed by third parties in relation

to the Infringing Products, including without limitation by third parties enabled and encouraged


                                                   51
            Case 1:19-cv-00225-LY Document 1 Filed 03/08/19 Page 52 of 58



by Defendant to use the Infringing Products in their normal, customary way to infringe the ’769

Patent.

          309.   With knowledge of the ’769 Patent, Defendant directs and aids third parties to

infringe the ’769 Patent by, among other things, (i) enabling a user of the Infringing Bluetooth

Classic Products to use adaptive frequency hopping and associated functionality in Version 1.2

and any later version of the Bluetooth Core Specification; (ii) providing instructions (including,

by way of example, the tutorials, user guides, product guides, help library, and other

documentation) to third parties for using the Infringing Bluetooth Classic Products in their

customary way; (iii) advertising the Infringing Bluetooth Classic Products’ support and

compliance with the Bluetooth Core Specification; and (iv) providing to third parties the products

and software and related equipment that may be required for or associated with infringement of

the ’769 Patent, all with knowledge that the induced acts constitute patent infringement.

          310.   With knowledge of the ’769 Patent, Defendant directs and aids third parties to

infringe the ’769 Patent by, among other things, (i) enabling a user of the Infringing Bluetooth LE

Products to use Bluetooth low energy functionality in Version 4.0 and any later version of the

Bluetooth Core Specification; (ii) providing instructions (including, by way of example, the

tutorials, user guides, product guides, help library, and other documentation) to third parties for

using the Infringing Bluetooth LE Products in their customary way; (iii) advertising the Infringing

Bluetooth LE Products’ support and compliance with the Bluetooth Core Specification; and (iv)

providing to third parties the products and software and related equipment that may be required

for or associated with infringement of the ’769 Patent, all with knowledge that the induced acts

constitute patent infringement.




                                                52
            Case 1:19-cv-00225-LY Document 1 Filed 03/08/19 Page 53 of 58



       311.      Defendant possesses specific intent to encourage infringement by third parties,

including without limitation end users of the Infringing Products.

       C.        Indirect Infringement (Contribution - 35 U.S.C. §§ 271(c) and/or 271(f))

       312.      Defendant has indirectly infringed and continues to indirectly infringe one or more

claims of the ’769 patent by contributing to the infringement of the ’769 patent under 35 U.S.C. §

271(c) and/or 271(f), either literally and/or under the doctrine of equivalents, by selling, offering

for sale, and/or importing into the United States, the Infringing Products.

       313.      The Infringing Bluetooth Classic Products use the adaptive frequency hopping

communication functionality in Version 1.2 and any later version of the Bluetooth Core

Specification. Defendant knows that the Infringing Bluetooth Classic Products (i) constitute a

material part of the inventions claimed in the ’769 Patent; (ii) are especially made or adapted to

infringe the ’769 Patent; (iii) are not staple articles or commodities of commerce suitable for non-

infringing use; and (iv) are components used for or in systems that use the adaptive frequency

hopping communication functionality in Version 1.2 and any later version of the Bluetooth Core

Specification.

       314.      The Infringing Bluetooth LE Products use the low energy protocol in Version 4.0

and any later version of the Bluetooth Core Specification. Defendant knows that the Infringing

Bluetooth LE Products (i) constitute a material part of the inventions claimed in the ’769 Patent;

(ii) are especially made or adapted to infringe the ’769 Patent; (iii) are not staple articles or

commodities of commerce suitable for non-infringing use; and (iv) are components used for or in

systems that use the low energy protocol in Version 4.0 and any later version of the Bluetooth

Core Specification.

       315.      Bandspeed is informed and believes that Defendant intends to and will continue to

directly and indirectly infringe the ’769 Patent. Bandspeed has been damaged as a result of


                                                 53
               Case 1:19-cv-00225-LY Document 1 Filed 03/08/19 Page 54 of 58



Defendant’s infringing conduct described in this Count. Defendant is, thus, liable to Bandspeed in

an amount that adequately compensates Bandspeed for its infringement.

                                           COUNT EIGHT

                   PATENT INFRINGEMENT – U.S. PATENT NO. 9,883,520
                 (AGAINST INFRINGING BLUETOOTH CLASSIC PRODUCTS
                     AND INFRINGING BLUETOOTH LE PRODUCTS)

          316.    Bandspeed realleges and incorporates the preceding paragraphs herein.

          A.      Direct Infringement (35 U.S.C. § 271(a))

          317.    Defendant has directly infringed, and continues to directly infringe, individually

and/or jointly with others, one or more claims of the ’520 Patent by, among other things, making,

using, offering for sale, selling, and/or importing Infringing Products.

          318.    Defendant jointly infringes the ’520 Patent to the extent that the acts necessary to

give rise to liability for direct infringement are shared between Defendant and a third party but can

be legally attributed to Defendant. Defendant conditions participation in an activity or receipt of a

benefit upon performance of a step or steps of a patented method and establishes the manner or

timing of that performance.

          319.    Specifically, Defendant provides third parties, including customers and/or end-

users, with Infringing Products. When an Infringing Bluetooth Classic Product or Infringing

Bluetooth LE Product is engaged to use Bluetooth functionality in the manner designed and

established by Defendant, the performance of the infringing functionality occurs. Defendant

dictates when and how infringement occurs by virtue of providing software and hardware in the

Infringing Products that dictate when and how the performance of the infringing functionality

occurs.




                                                   54
               Case 1:19-cv-00225-LY Document 1 Filed 03/08/19 Page 55 of 58



          B.      Indirect Infringement (Inducement - 35 U.S.C. § 271(b))

          320.    Defendant has indirectly infringed and continues to indirectly infringe, the ’520

Patent by inducing direct infringement of the ’520 Patent by third parties including without

limitation manufacturers, resellers, and/or end users of the products that contain Infringing

Products in this District and elsewhere in the United States.

          321.    On information and belief, despite having knowledge of the ’520 Patent, Defendant

has specifically intended for persons who acquire and use the Infringing Products, including

without limitation end-users of the Infringing Products, to acquire and use such devices in such a

way that infringes one or more claims of the ’520 Patent.

          322.    Defendant knew or should have known that its actions were inducing infringement.

          323.    Defendant had knowledge of the ’520 Patent and the infringing nature of its

activities at least as early as the date when Plaintiff effected service of the original Complaint.

          324.    Direct infringement is the result of activities performed by third parties in relation

to the Infringing Products, including without limitation by third parties enabled and encouraged

by Defendant to use the Infringing Products in their normal, customary way to infringe the ’520

Patent.

          325.    With knowledge of the ’520 Patent, Defendant directs and aids third parties to

infringe the ’520 Patent by, among other things, (i) enabling a user of the Infringing Bluetooth

Classic Products to use adaptive frequency hopping and associated functionality in Version 1.2

and any later version of the Bluetooth Core Specification; (ii) providing instructions (including,

by way of example, the tutorials, user guides, product guides, help library, and other

documentation) to third parties for using the Infringing Bluetooth Classic Products in their

customary way; (iii) advertising the Infringing Bluetooth Classic Products’ support and

compliance with the Bluetooth Core Specification; and (iv) providing to third parties the products


                                                   55
            Case 1:19-cv-00225-LY Document 1 Filed 03/08/19 Page 56 of 58



and software and related equipment that may be required for or associated with infringement of

the ’520 Patent, all with knowledge that the induced acts constitute patent infringement.

       326.    With knowledge of the ’520 Patent, Defendant directs and aids third parties to

infringe the ’520 Patent by, among other things, (i) enabling a user of the Infringing Bluetooth LE

Products to use Bluetooth low energy functionality in Version 4.0 and any later version of the

Bluetooth Core Specification; (ii) providing instructions (including, by way of example, the

tutorials, user guides, product guides, help library, and other documentation) to third parties for

using the Infringing Bluetooth LE Products in their customary way; (iii) advertising the Infringing

Bluetooth LE Products’ support and compliance with the Bluetooth Core Specification; and (iv)

providing to third parties the products and software and related equipment that may be required

for or associated with infringement of the ’520 Patent, all with knowledge that the induced acts

constitute patent infringement.

       327.    Defendant possesses specific intent to encourage infringement by third parties,

including without limitation end users of the Infringing Products.

       C.      Indirect Infringement (Contribution - 35 U.S.C. §§ 271(c) and/or 271(f))

       328.    Defendant has indirectly infringed and continues to indirectly infringe one or more

claims of the ’520 patent by contributing to the infringement of the ’520 patent under 35 U.S.C. §

271(c) and/or 271(f), either literally and/or under the doctrine of equivalents, by selling, offering

for sale, and/or importing into the United States, the Infringing Products.

       329.    The Infringing Bluetooth Classic Products use the adaptive frequency hopping

communication functionality in Version 1.2 and any later version of the Bluetooth Core

Specification. Defendant knows that the Infringing Bluetooth Classic Products (i) constitute a

material part of the inventions claimed in the ’520 Patent; (ii) are especially made or adapted to

infringe the ’520 Patent; (iii) are not staple articles or commodities of commerce suitable for non-


                                                 56
          Case 1:19-cv-00225-LY Document 1 Filed 03/08/19 Page 57 of 58



infringing use; and (iv) are components used for or in systems that use the adaptive frequency

hopping communication functionality in Version 1.2 and any later version of the Bluetooth Core

Specification.

        330.     The Infringing Bluetooth LE Products use the low energy protocol in Version 4.0

and any later version of the Bluetooth Core Specification. Defendant knows that the Infringing

Bluetooth LE Products (i) constitute a material part of the inventions claimed in the ’520 Patent;

(ii) are especially made or adapted to infringe the ’520 Patent; (iii) are not staple articles or

commodities of commerce suitable for non-infringing use; and (iv) are components used for or in

systems that use the low energy protocol in Version 4.0 and any later version of the Bluetooth

Core Specification.

        331.     Bandspeed is informed and believes that Defendant intends to and will continue to

directly and indirectly infringe the ’520 Patent. Bandspeed has been damaged as a result of

Defendant’s infringing conduct described in this Count. Defendant is, thus, liable to Bandspeed in

an amount that adequately compensates Bandspeed for its infringement.

                                      VI.    WILLFULNESS

        332.     Bandspeed realleges and incorporates the preceding paragraphs herein.

        333.     On June 27, 2018, Bandspeed sent Defendant the Notice Letter, which provided

Defendant with notice of its infringement of the Patents, and nonetheless continued its

infringement. Accordingly, Defendant acted egregiously and/or knowingly or intentionally when

it infringed the Patents.

        334.     Bandspeed seeks enhanced damages pursuant to 35 U.S.C. §284.

                                     VII.    JURY DEMAND

        335.     Plaintiff Bandspeed hereby demands a jury on all issues so triable.




                                                 57
         Case 1:19-cv-00225-LY Document 1 Filed 03/08/19 Page 58 of 58



                             VIII. REQUEST FOR RELIEF

      WHEREFORE, Plaintiff Bandspeed respectfully requests that the Court:

             A. Enter judgment that Defendant infringes one or more claims of the Patents

                 literally and/or under the doctrine of equivalents;

             B. Award Plaintiff Bandspeed past and future damages together with prejudgment

                 and post-judgment interest to compensate for the infringement by Defendant of

                 the Patents in accordance with 35 U.S.C. §284, and increase such award by up

                 to three times the amount found or assessed in accordance with 35 U.S.C. §284;

             C. Award plaintiff Bandspeed its costs, disbursements, attorneys’ fees, and such

                 further and additional relief as is deemed appropriate by this Court.



Dated: March 8, 2019                                Respectfully submitted,


                                                    By:    /s/ Adam G. Price
                                                           Adam G. Price
                                                           Texas State Bar No. 24027750
                                                           Christopher V. Goodpastor
                                                           Texas State Bar No. 00791991
                                                           Daniel L. Schmid
                                                           Texas State Bar No. 24093118
                                                           DINOVO PRICE LLP
                                                           7000 N. MoPac Expressway
                                                           Suite 350
                                                           Austin, Texas 78731
                                                           Telephone: (512) 539-2626
                                                           Facsimile: (512) 539-2627
                                                           Email: aprice@dinovoprice.com
                                                           cgoodpastor@dinovoprice.com
                                                           dschmid@dinovoprice.com

                                                           ATTORNEYS FOR PLAINTIFF
                                                           BANDSPEED, LLC




                                              58
